UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35074 (Summit Hotel Properties, Inc.) Commission File Number:001-54273 (Summit Hotel OP, LP) SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP (Exact name of registrant as specified in its charter) Maryland (Summit Hotel Properties, Inc.) 27-2962512 (Summit Hotel Properties, Inc.) Delaware (Summit Hotel OP, LP) 27-0617340 (Summit Hotel OP, LP) (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 12600 Hill Country Boulevard, Suite R-100 Austin, TX78738 (Address of principal executive offices, including zip code) (512) 538-2315 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Summit Hotel Properties, Inc. [x] Yes [ ]No Summit Hotel OP, LP [x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Summit Hotel Properties, Inc. [x] Yes [ ]No Summit Hotel OP, LP [x] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Summit Hotel Properties, Inc. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Summit Hotel OP, LP Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Summit Hotel Properties, Inc. [ ]Yes [x]No Summit Hotel OP, LP [ ] Yes [x]No As of May 1, 2013, the number of outstanding shares of common stock of Summit Hotel Properties, Inc. was 65,931,900 and the number of outstanding units of partnership interest in Summit Hotel OP, LP designated as Common Units was 2,997,831, excluding 65,931,900 Common Units held by Summit Hotel Properties, Inc. and its wholly owned subsidiary which is the general partner of Summit Hotel OP, LP. EXPLANATORY NOTE This report combines the Quarterly Reports on Form 10-Q for the period ended March 31, 2013 of Summit Hotel Properties, Inc., a Maryland corporation, and Summit Hotel OP, LP, a Delaware limited partnership. Unless stated otherwise or the context otherwise requires, references in this report to: ● “Summit REIT” mean Summit Hotel Properties, Inc., a Maryland corporation; ● “Summit OP” or “our operating partnership” mean Summit Hotel OP, LP, a Delaware limited partnership, our operating partnership, and its consolidated subsidiaries; and ● “we,” “our,” “us,” “our company” or “the company” mean Summit REIT, Summit OP and their consolidated subsidiaries taken together as one company. Summit REIT is the sole member of Summit Hotel GP, LLC, a Delaware limited liability company, which is the sole general partner (the “General Partner”) of Summit OP. As of March 31, 2013, Summit REIT owned approximately 95% of the issued and outstanding common units of partnership interest of Summit OP (“Common Units”), including the sole general partnership interest held by the General Partner.As of March 31, 2013, Summit REIT owned all of the issued and outstanding 9.25% Series A Cumulative Redeemable Preferred Units of Summit OP (“Series A Preferred Units”), all of the issued and outstanding 7.875% Series B Cumulative Redeemable Preferred Units of Summit OP (“Series B Preferred Units”), and all of the issued and outstanding 7.125% Series C Cumulative Redeemable Preferred Units of Summit OP (“Series C Preferred Units,” the Series C Preferred Units, Series B Preferred Units and Series A Preferred Units collectively referred to as “Preferred Units”). As the sole member of the General Partner, Summit REIT has exclusive control of Summit OP’s day-to-day management.The remaining Common Units of Summit OP are owned by third parties. We believe combining the Quarterly Reports on Form 10-Q of Summit REIT and Summit OP into this single report provides the following benefits: ● it enhances investors’ understanding of Summit REIT and Summit OP by enabling investors to view the business as a whole in the same manner as management views and operates the business; ● it eliminates duplicative disclosure and provides a more streamlined and readable presentation since a substantial portion of the disclosure applies to both Summit REIT and Summit OP; and ● it creates time and cost efficiencies for both companies through the preparation of one combined report instead of two separate reports. We believe it is important to understand the few differences between Summit REIT and Summit OP in the context of how Summit REIT and Summit OP operate as a consolidated company. Summit REIT has elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), commencing with its short taxable year ended December 31, 2011. As of March 31, 2013, Summit REIT’s only material assets were its ownership of Common Units and Preferred Units of Summit OP and its ownership of the membership interests in the General Partner. As a result, Summit REIT does not conduct business itself, other than controlling, through the General Partner, Summit OP, raising capital through issuances of equity securities from time to time and guaranteeing certain debt of Summit OP and its subsidiaries. Summit OP and its subsidiaries hold all the assets of the consolidated company. Except for net proceeds from securities issuances by Summit REIT, which are contributed to Summit OP in exchange for partnership units of Summit OP, Summit OP and its subsidiaries generate capital from the operation of our business and through borrowings and the issuance of partnership units of Summit OP. Stockholders’ equity, partners’ capital and noncontrolling interests are the main areas of difference between the consolidated financial statements of Summit REIT and those of Summit OP. As of March 31, 2013, Summit OP’s capital interests include Common Units, representing general and limited partnership interests, and Preferred Units. The Common Units owned by limited partners other than Summit REIT and its subsidiaries are accounted for in partners’ capital in Summit OP’s consolidated financial statements and (within stockholders’ equity) as noncontrolling interests in Summit REIT’s consolidated financial statements. In order to highlight the differences between Summit REIT and Summit OP, there are sections in this report that separately discuss Summit REIT and Summit OP, including separate financial statements and certain notes thereto and separate Exhibit 31 and Exhibit 32 certifications. In the sections that combine disclosure for Summit REIT and Summit OP (i.e., where the disclosure refers to the consolidated company), this report refers to actions or holdings as our actions or holdings and, unless otherwise indicated, means the actions or holdings of Summit REIT and Summit OP and their respective subsidiaries, as one consolidated company. As the sole member of the General Partner, Summit REIT consolidates Summit OP for financial reporting purposes, and Summit REIT does not have assets other than its investment in the General Partner and Summit OP. Therefore, while stockholders’ equity and partners’ capital differ as discussed above, the assets and liabilities of Summit REIT and Summit OP are the same on their respective financial statements. Finally, we refer to a number of other entities and events in this report as follows. Unless the context otherwise requires or indicates, references to: ● “our TRSs” refer to Summit Hotel TRS, Inc., a Delaware corporation, and Summit Hotel TRS II, Inc., a Delaware corporation, and any other taxable REIT subsidiaries (“TRSs”) that we may form in the future; ● “our TRS lessees” refer to the subsidiaries of our TRSs that lease our hotels from Summit OP or subsidiaries of Summit OP.All but one of our TRS lessees are wholly owned by our TRSs. ii TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 1 Summit Hotel Properties, Inc. Consolidated Balance Sheets — March 31, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations (unaudited) — Quarters Ended March 31, 2013 and 2012 2 Consolidated Statements of Comprehensive Income (Loss) (unaudited) - Quarters Ended March 31, 2013 and 2012 3 Consolidated Statements of Changes in Equity (unaudited) — Quarters Ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (unaudited) — Quarters Ended March 31, 2013 and 2012 5 Summit Hotel OP, LP Consolidated Balance Sheets — March 31, 2013 (unaudited) and December 31, 2012 6 Consolidated Statements of Operations (unaudited) — Quarters Ended March 31, 2013 and 2012 7 Consolidated Statements of Comprehensive Income (Loss) (unaudited) - Quarters Ended March 31, 2013 and 2012 8 Consolidated Statements of Changes in Equity (unaudited) — Quarters Ended March 31, 2013 and 2012 9 Consolidated Statements of Cash Flows (unaudited) — Quarters Ended March 31, 2013 and 2012 10 Notes to Consolidated Financial Statements (unaudited) 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 36 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Defaults Upon Senior Securities. 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 iii PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUMMIT HOTEL PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) MARCH 31, 2013 (UNAUDITED) AND DECEMBER 31, 2012 March 31, December 31, ASSETS Investment in hotel properties, net $ $ Investment in hotel properties under development Land held for development Assets held for sale Cash and cash equivalents Restricted cash Trade receivables Prepaid expenses and other Deferred charges, net Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Debt $ $ Debt related to assets held for sale - Accounts payable Accrued expenses Derivative financial instruments TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Preferred stock, $.01 par value per share, 100,000,000 shares authorized: 9.25% Series A - 2,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 (liquidation preference of$50,393 at March 31, 2013 and December 31, 2012) 20 20 7.875% Series B - 3,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 (liquidation preference of$75,502 and $75,324 at March 31, 2013 and December 31, 2012, respectively) 30 30 7.125% Series C - 3,400,000 shares issued and outstanding at March 31, 2013 (liquidation preference of $85,183 at March 31, 2013) 34 - Common stock, $.01 par value per share, 450,000,000 shares authorized, 65,678,025 and 46,159,652 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Accumulated deficit and distributions ) ) Total stockholders' equity Noncontrolling interests in Operating Partnership Noncontrolling interests in joint venture - TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See Notes to the Consolidated Financial Statements 1 SUMMIT HOTEL PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) FOR THE QUARTERS ENDED MARCH 31, 2(UNAUDITED) First Quarter REVENUES Room revenue $ $ Other hotel operations revenue Total Revenues EXPENSES Hotel operating expenses: Rooms Other direct Other indirect Other Total hotel operating expenses Depreciation and amortization Corporate general and administrative: Salaries and other compensation Other Hotel property acquisition costs Total Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income 18 1 Other income - Interest expense ) ) Gain (loss) on disposal of assets 6 - Total Other Income (Expense) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAX (EXPENSE) BENEFIT ) INCOME (LOSS) FOR CONTINUING OPERATIONS ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) NET INCOME (LOSS) ) NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTERESTS Operating Partnership ) ) Joint venture ) - NET INCOME (LOSS) ATTRIBUTABLE TO SUMMIT HOTEL PROPERTIES, INC. ) PREFERRED DIVIDENDS ) ) NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted EARNINGS PER SHARE Basic and diluted net income (loss) per share from continuing operations $ ) $ ) Basic and diluted net income (loss) per share from discontinued operations ) Basic and diluted net income (loss) per share $ ) $ ) See Notes to the Consolidated Financial Statements 2 SUMMIT HOTEL PROPERTIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) FOR THE QUARTERS ENDED MARCH 31, 2(UNAUDITED) First Quarter NET INCOME (LOSS) $ $ ) Other comprehensive income (loss), net of tax: Changes in unrealized loss on derivatives - Total other comprehensive income (loss) - COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTERESTS Operating Partnership ) ) Joint venture ) - COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO SUMMIT HOTEL PROPERTIES, INC. ) PREFERRED DIVIDENDS ) ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) See Notes to the Consolidated Financial Statements 3 SUMMIT HOTEL PROPERTIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in thousands, except share amounts) FOR THE QUARTERS ENDED MARCH 31, 2(UNAUDITED) Accumulated Shares of Shares of Other Accumulated Total Noncontrolling Interests Preferred Preferred Common Common Additional Comprehensive Deficit and Stockholders' Operating Total Stock Stock Stock Stock Paid-In Capital Income (Loss) Distributions Equity Partnership Joint Venture Equity BALANCES, DECEMBER 31, 2012 $
